Case 13-10253         Doc 61    Filed 02/08/19     Entered 02/08/19 09:42:37          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-10253
         Linda Hoyt

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/14/2013.

         2) The plan was confirmed on 05/17/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/11/2018.

         5) The case was completed on 11/19/2018.

         6) Number of months from filing to last payment: 68.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $501.00.

         10) Amount of unsecured claims discharged without payment: $13,781.36.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-10253      Doc 61     Filed 02/08/19     Entered 02/08/19 09:42:37                Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor            $21,725.00
        Less amount refunded to debtor                           $5.00

 NET RECEIPTS:                                                                                $21,720.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,500.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $958.53
     Other                                                                $320.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,778.53

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim       Principal       Int.
 Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
 ADVANCED INPATIENT CONSULTAN Unsecured           48.00           NA              NA            0.00        0.00
 ADVOCATE CONDELL             Unsecured          980.00           NA              NA            0.00        0.00
 BAXTER CREDIT UNION          Unsecured       7,716.00            NA              NA            0.00        0.00
 BAXTER CREDIT UNION          Secured        13,125.00     13,125.00        13,125.00     13,125.00    1,562.87
 BAXTER CREDIT UNION          Secured              0.00          0.00            0.00           0.00        0.00
 BAXTER CREDIT UNION          Unsecured             NA       3,440.45        3,440.45        511.07         0.00
 BECKET & LEE LLP             Unsecured       1,077.00       1,077.07        1,077.07        160.00         0.00
 BRADLEY COUNSELING CTR       Unsecured           30.00           NA              NA            0.00        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          450.00        334.73          334.73          49.72        0.00
 CONSOLIDATED PATHOLOGY       Unsecured          166.00           NA              NA            0.00        0.00
 DIRECTV                      Unsecured          133.00        133.39          133.39          19.81        0.00
 DOT ENDOCRINE CENTER         Unsecured           20.00           NA              NA            0.00        0.00
 GLOBAL MEDICAL IMAGING       Unsecured           15.00           NA              NA            0.00        0.00
 ILLINOIS DEPT OF REVENUE     Priority             0.00        102.00          102.00        102.00         0.00
 INTERNAL REVENUE SERVICE     Priority             0.00      1,411.00        1,411.00      1,411.00         0.00
 JOHN BRUNETTI                Unsecured          123.32           NA              NA            0.00        0.00
 LAKE COUNTY RADIOLOGY        Unsecured            8.40           NA              NA            0.00        0.00
 NORTHWESTERN LAKE FOREST HOS Unsecured          154.00           NA              NA            0.00        0.00
 PEDIATRIC & FAMILY DENTAL    Unsecured           73.00           NA              NA            0.00        0.00
 PENDRICK CAPITAL PARTNERS    Unsecured           80.00           NA              NA            0.00        0.00
 RAMI K TAHA MD               Unsecured           28.00           NA              NA            0.00        0.00
 UROPARTNERS                  Unsecured           18.60           NA              NA            0.00        0.00
 WINDY CITY ANESTHESIA PC     Unsecured           76.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-10253        Doc 61      Filed 02/08/19     Entered 02/08/19 09:42:37             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $13,125.00         $13,125.00           $1,562.87
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $13,125.00         $13,125.00           $1,562.87

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,513.00          $1,513.00              $0.00
 TOTAL PRIORITY:                                          $1,513.00          $1,513.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,985.64            $740.60              $0.00


 Disbursements:

         Expenses of Administration                             $4,778.53
         Disbursements to Creditors                            $16,941.47

 TOTAL DISBURSEMENTS :                                                                     $21,720.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/08/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
